Title: To John Adams from Theophilus Lindsey, 30 October 1787
From: Lindsey, Theophilus
To: Adams, John


          
            Essex house. Octr. 30. 1787
          
          Mr Lindsey presents his most respectful compts to Mr Adams, with many thanks for his acceptable present. Mr L. hopes that America is

now reaping some of the fruits of his labours in its new and wise constitution lately published to the world and will profit by them for ages of ages. Mr L. has been prevented from paying his acknowlegements sooner by having been hitherto almost altogether in the country except at the end of each week.
          Mr L hopes that Mrs Adams is quite recovered and Coll. Smith and his lady well and begs his best respects may be tendered to them.
        